Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,7,9-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee 20070235863.

a.	As to claims 1 and 7 Lee teaches A multiple light emitting diode (LED) chip, comprising: a plurality of light emitting devices including a first light emitting device (1301) and a second light emitting device (1302 figure 11a for example), wherein each light emitting device of the plurality of light emitting devices comprises: a substrate portion that is electrically conductive (some portion can be considered a substrate current flows from top to bottom); at least a first n-type at least a first active and at least a first p-type (figures 10 this is how the devices work) and wherein the multiple LED chip comprises at least one isolation region configured to electrically isolate the first light emitting device from the second light emitting device (region between the devices item 1100), wherein the at least one isolation region comprises a solid insulating material that extends through the substrate portions (figure 11); and wherein the multiple LED chip comprises at least one conductive via extending through the solid insulating material of the at least one isolation region (item 5).
Lee does not teach wherein one or more buffer layers over the substrate portion. However SiC substrate with buffers were well known in the art to match the substrate to the active layers. 
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide a SiC substrate with a buffer matching the active layer to the substrate.
One would have been so motivated since it would provide a cost benefit for using conventional materials.
Lee does explicitly teach and oxide or nitride. However AlN is a well known thermal ceramic and used for heat sinking to relive heat.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to form 1100 from a AlN to provide a cost benefit for using conventional materials.  

b.	As to claims 9-11, Lee teaches wherein the first light emitting device comprises a first light emitting device n-contact and a first light emitting device p-contact, and the second light emitting device comprises a second light emitting device n-contact and a second light emitting device p-contact and wherein the first light emitting device n-contact, the first light emitting device p-contact, the second light emitting device n- contact, and the second light emitting device p-contact are all arranged on a same side of the chip (1103 and 1105 act as p and n contacts and they are on the same side. As to the recitation of are arranged to be flip-chip mounted to a support element this is an intended use it could be flip chip since the contacts are all on the same time thus it meets the claim limitation
c.	As to claim 12, Lee teaches a contact surface of the first light emitting device n-contact, a contact surface of the first light emitting device p-contact, a contact 3Serial No. 16/804,986Attorney Docket No. 3394-056C2/P0981US3 surface of the second light emitting device n-contact, and a contact surface of the second light emitting device p-contact are all substantially coplanar along a first plane ( see (1103 and 1105).
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. Page 13 applicant argues it is unclear if any of the devices have a  hypothetical substrate. Applicant ignores the 103 and does not address the modification.
The examiner states: However SiC substrate with buffers were well known in the art to match the substrate to the active layers. 
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide a SiC substrate with a buffer matching the active layer to the substrate.
One would have been so motivated since it would provide a cost benefit for using conventional materials.
So they would all have a substrate with a buffer thus the via element woulb be through all the layers of the multi-leds including the buffer and the substrate.
Applicant only address Lee explicit teach not the obvious version found by the examiner. It is noted that every vertical LED cited figure 10a-10b and 10e-f all have substrates. This is largely irrelevant  since the examiner stated the position as to a “substrate and the usage of SiC which is simply not addressed by the applicant.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896